Citation Nr: 1146004	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  08-35 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for bilateral pes planus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to October 1995.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from an August 2008 rating decision, by the Waco, Texas, Regional Office (RO), which denied the Veteran's attempt to reopen his claim of entitlement to service connection for bilateral pes planus.  He perfected a timely appeal to that decision.  

On February 10, 2011, the Veteran appeared and offered testimony at a hearing before the undersigned Acting Veterans Law Judge, sitting at the RO.  A transcript of that hearing is of record.  At that hearing, the Veteran submitted additional evidence accompanied by a waiver of RO consideration.  38 C.F.R. § 20.1304 (2010).  

The issue of entitlement to service connection for bilateral pes planus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  A February 1997 rating decision denied the Veteran's claim of service connection for bilateral pes planus; the Veteran was notified in writing of the RO's determination and did not appeal.  

2.  The evidence submitted since the RO's February 1997 rating decision is new as it is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial, and relates to an unestablished fact necessary to substantiate the claim of service connection for bilateral pes planus.  


CONCLUSION OF LAW

Evidence received since the February 1997 rating decision is new and material; therefore, the Veteran's claim for service connection for bilateral pes planus is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2011); 38 C.F.R §§ 3.156, 3.159 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

The Veteran's Claims Assistance Act of 2000 (VCAA), is applicable to all claims filed on or after the date of enactment, November 9, 2000, or filed before the date of enactment and not yet final as of that date.  The law eliminates the concept of a well-grounded claim, and redefines the obligations of the VA with respect to the duty to assist claimants in the development of their claims.  First, the VA has a duty to notify the veteran and representative, if represented, of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002).  VA must also inform the claimant which evidence VA will seek to provide and which evidence the claimant is to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  Second, the VA has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In the instant case, the Veteran's claim is being reopened.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.  



II.  Pertinent Laws, Regulations, and Court Precedents.

When a claimant fails to timely appeal an RO decision denying his claim for benefits, that decision becomes final and can no longer be challenged.  See DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (Except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded.).  However, pursuant to 38 U.S.C. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

III.  Factual background.

The Veteran entered active duty in July 1986; the enlistment examination, noted second degree pes planus, asymptomatic, and hallux valgus, bilateral, mild asymptomatic.  The service treatment records (STRs) are completely silent with respect to any complaints, findings, or diagnoses of pes planus.  

On the occasion of an initial VA examination in April 1996, it was noted that the Veteran has flat feet which predated service but they became symptomatic when he was in the service.  The Veteran indicated that, when he stands for long periods of time, his feet become quite sore.  The Veteran stated that he was seen for foot pain in service and arch supports were suggested but he declined them when he was told that they might cause pain.  Examination of both feet revealed a grade 3 pes planus.  The pertinent diagnosis was symptomatic pes planus.  

The Veteran's initial claim for service connection for pes planus (VA Form 21-4138) was received in July 1996.  

By rating decision in February 1997, the RO denied the Veteran's claim for entitlement to service connection for bilateral pes planus.  The Veteran was informed of this decision in February 1997, but did not file a notice of disagreement within one year from the date of notification of the rating decision.  See 38 U.S.C.A. § 7105(b) (1).  Under the circumstances, the Board finds that the February 1997 rating decision became final.  See 38 U.S.C.A. § 7105(c).  

The Veteran sought to reopen his claim of entitlement to service connection for bilateral pes planus (VA Form 21-526) in April 2008.  Submitted in support of his claim was a treatment report from Dr. Timothy C. Abigail, dated in May 2008, indicating that the Veteran was seen with complaints of pain affecting the midfoot, and ankle, bilateral; he was seen by another physician for the same condition who referred him to Dr. Abigail.  It was noted that the Veteran has had flatfeet his whole life.  He had pain of a localized achy nature affecting the first metatarsophalangeal joint of his left foot.  He also complained of pain in the area of the sinus tarsi in the right foot.  The examiner noted that the Veteran's neurovascular status had a severe collapsing pes planovalgus; he had a very collapsed medial column.  He had a bunion deformity with severe hallux abductovalgus and metatarsus primus adductus/varus with hypervobile first ray bilateral with the left being much worse than the right.  He also had pain on palpation the sinus tarsi and sharp pain when the anterior aspect of his ankle was palpated.  X-rays of both feet revealed a severe bunion deformity, left foot with hypermobile first rays confirmed by clinical exam.  He had collapsing pes planovalgus.  On the right foot, he had an early degenerative joint disease, metatarsus, a tibiotalar exostosis, and there was some early degenerative changes noted on the dorsal midtarsus.  The assessment was sinus tarsi syndrome, right foot.  

At his personal hearing in February 2011, the Veteran stated that flat feet was noted on his entrance examination in July 2006; he maintained that he didn't have any symptoms prior to service.  The Veteran indicated that he started noticing tenderness and pain in is arches during service.  He stated that he experienced increased pain, swelling and tenderness with an increase in physical activity.  The Veteran reported that he went to the clinic for his feet and knees and was given anti-inflammatories.  The Veteran stated that he tried to limit his physical activities and tried different shoes.  The Veteran indicated that he was placed on profile and limited in his activities.  The Veteran indicated that he was active when he joined the military and weighed about 170 pounds; however, when he left, he weighed 240 pounds.  The Veteran related that he had problems during service and he continues to have problems today; therefore, he argues that the symptoms of his pes planus have clearly progressed.  

Submitted following the hearing in March 2011were treatment records from Dr. Sandra L. Gold.  A treatment report, dated in March 2011, indicates that the Veteran was seen in February 2011 for pain in the arch area of both feet.  It was noted that the Veteran has pain the longer is on both of his feet and also has some orthotics that he has been wearing for two years that have helped, but he still has like a toothache; it is worse barefoot.  Examination of the area of chief complaint revealed tenderness with Tinel's sign in the tarsal tunnel of both feet.  Radiographs reveal severe mid-tarsal and sub-talar joint pronation.  It was noted that, at this time, the abductor hallucis muscle was hypertrophied bilateral with tenderness on palpation also of that area.  An assessment was made of tarsal tunnel bilateral secondary to his mid-tarsal and sub-talar joint pronation, which is severe pes plano valgus.  Dr. Gold stated that, although she did not examine the veteran during his period of active duty, it did appear, according to the information he provided, that there was a progression in the pes plano valgus.  Dr. Gold noted that the last report from 1996 indicated that the Veteran had a grade 3 pes plano valgus; she stated that, without appropriate orthotics, the condition can progress.  



IV.  Legal Analysis-New and Material evidence.

As discussed in detail above, in a February 1997 rating decision, the RO denied the Veteran's original claim of service connection for bilateral pes planus, based on a finding that the evidence did not show that the Veteran's preexisting bilateral pes planus had been aggravated during service.  The Veteran was informed of this decision in February 1997, but did not file a notice of disagreement within one year from the date of notification of the rating decision.  See 38 U.S.C.A. § 7105(b) (1).  Under the circumstances, the Board finds that the February 1997 rating decision became final.  See 38 U.S.C.A. § 7105(c).  

In this appeal, the Veteran seeks to reopen his claim of service connection for bilateral pes planus.  Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156.  Thus, the Board has reviewed the entire record, with particular attention to the additional evidence received since the final rating decision in denying service connection for bilateral pes planus in February 1997.  

Since the February 1997 RO decision, the Veteran has submitted private treatment reports showing treatment for a bilateral foot disorder.  Most significant is a March 2011 medical statement from Dr. Gold wherein she stated that, although she did not examine the Veteran during his period of active duty, it did appear, according to the information he provided, that there was a progression in the pes plano valgus.  Dr. Gold noted that the last report from 1996 indicated that the Veteran had a grade 3 pes plano valgus; she stated that, without appropriate orthotics, the condition can progress.  This statement suggests an aggravation of the pes planus in service.  

The Board finds that the above medical evidence is new and material evidence.  The evidence had not previously been submitted to the RO and it related to aggravation, an unestablished fact in the February 1997 RO decision.  The Board finds that the March 2011 medical statement raised a reasonable possibility of substantiating the Veteran's claim for service connection for bilateral pes planus.  See 38 C.F.R. § 3.156 (2010).  

Evidence received since the February 1997 rating decision also includes the Veteran's statements and testimony indicating that he did not have any symptoms relating to his pes planus prior to service and he experienced increased pain, swelling and tenderness with an increase in physical activity during service.  He also testified that the bilateral foot condition became worse with service training.  The Board again notes that the Veteran is determined to be a credible witness.  Based upon the reasons for the prior denial, the evidence indicating the bilateral pes planus had been aggravated by service is new and material.  Specifically, the evidence cures one of the evidentiary defects that had previously existed.  Therefore, the claim of entitlement to service connection for bilateral pes planus is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


ORDER

The application to reopen a claim of entitlement to service connection for bilateral pes planus is granted.  


REMAND

Under 38 C.F.R. § 3.159(c)(4), in a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: (A) Contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (B) Establishes that the veteran suffered an event, injury or disease in service; and (C) Indicates that the claimed disability or symptoms may be associated with the established event, injury or disease in service or with another service-connected disability.  

For the following reasons, the Board finds that the instant matter should be remanded for VA medical examinations pursuant to 38 C.F.R. § 3.159(c) (4).  

The issue before the Board involves a claim of entitlement to service connection.  Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Without a premature discussion of the presumption of sound condition at entrance to service, the Board simply notes at this time that the Veteran's flat feet (pes planus) appears to have been diagnosed and noted at his entry into active duty service.  Specifically, the enlistment examination, in July 1986, noted second degree pes planus, asymptomatic, and hallux valgus, bilateral, mild asymptomatic.  Assuming, for the purposes of this remand discussion only, that the Veteran's pes planus pre-existed his active military service, this raises the question of whether the Veteran's 9 years of active duty service resulted in permanent aggravation of the severity of the disability.  This question is a medical question that requires competent medical evidence to resolve.  

In disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that the McLendon criteria are met in this case.  The evidence reflects that the Veteran is currently diagnosed with bilateral pes planus.  The Veteran has testified that he started noticing tenderness and pain in is arches during service.  He stated that he experienced increased pain, swelling and tenderness with an increase in physical activity during service.  In addition, the Veteran has submitted a medical opinion endorsing the Veteran's belief that his bilateral pes planus was permanently aggravated by his military service.  The Board views the evidence as suggestive that the Veteran's current flat feet symptoms may be linked to his military service, but the Board does not find sufficient medical evidence currently of record to make an informed decision on the claim.  

The Board finds that additional development, specifically a VA examination with medical opinion, which is based on full consideration of the Veteran's documented medical history and assertions and which is supported by a clearly stated rationale, is needed.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159.  Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions: 

1.  The RO should contact the Veteran and obtain the names, addresses and dates of treatment for all medical care providers, VA and non-VA, that have treated him for his claimed disability, including those who have provided opinions in support of the Veteran's claim of service connection.  After the Veteran has signed the appropriate releases, those records not already associated with the claims folder, should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.  

2.  The Veteran should be afforded a VA orthopedic examination, with an appropriate examiner, to determine the nature and etiology of the claimed bilateral pes planus.  The examiner must review the claims file in conjunction with the examination.  All tests and studies deemed necessary by the examiner should be performed.  

Based on interview of the eVeteran, a review of the claims file, and the clinical findings of the examination, the examiner should offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the Veteran's bilateral pes planus, which preexisted service, underwent a permanent worsening beyond natural progression as a consequence of service.  Stted differently, the examiner should provide an opinion as to whether it is undebatable that the Veteran's pre-existing pes planus was NOT aggravated beyond its normal progression during his active duty service.

The examiner must provide a rationale for any opinion expressed.  

3.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268(1998).  

4.  Thereafter, the RO should readjudicate the Veteran's claim on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, he and his representative should be furnished an SSOC, which includes a summary of additional evidence submitted, and any additional applicable laws and regulations.  The SSOC must provide reasons and bases for the decisions reached.  Thereafter, the Veteran and his representative should be given the opportunity to respond.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this REMAND the Board intimates no opinion, either factual or legal, as to the ultimate determination warranted in this case.  The purposes of the REMAND are to further develop the record and to accord the Veteran due process of law.  No action is required of the Veteran until he receives further notice.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



______________________________________________
J.K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


